DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
Allowable Subject Matter
Claims 1-5, 7-9, 11-17 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a planar light source with a light guide member with a through hole, two light adjusting members, a light transmissive member, between the adjusting members, “a wiring substrate having an insulating base and a wiring layer; a light reflecting member disposed on the wiring substrate, the light reflecting member disposed between the insulating base of the wiring substrate and the second face of the light guide member, between a lower face of the first light transmissive member in the through hole and the insulating base of the wiring substrate, and between a lower face of the light source and the insulating base of the wiring substrate; and a joining member disposed through the light reflecting member and the insulating base in a region directly under the light source, the joining member connecting an electrode of the light source and the wiring layer, wherein a perimeter of the second light adjusting member is positioned outward of an edge of the through hole.”
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
	Prior art Tsai (US 7654687 B2) discloses a planar light source with a light guide member with a through hole for a light source, two light adjusting members with the second light adjusting member perimeter is positioned outward of and edge of the through hole (Fig. 9). However, Tsai does not disclose a first light transmissive member disposed between the light adjusting members.
Prior art Tabuchi (US 2009/0295265 A1) discloses a light source in a through hole, and a transmissive member (G, Fig. 8) deposed between a lateral face of the light source and the light guide member (seen in Fig. 8). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include additional optical members, such as taught by Tabuchi, to the light source, as taught by Tsai. One of ordinary skill in the art would have been motivated to include optical members, for modifying the properties of the emitted light in order to meet the specific lighting needs of a given application (such as desired color, intensity, output, etc).
However, Tsai in view of Tabuchi does not disclose the first light transmitting member having a higher light transmissivity with respect to the light emitted by the light source than the light transmissivity of the first light adjusting member and the light transmissivity of the second light adjusting member.
	Prior art Wirth (US 2013/0140580 A1) discloses a first light transmitting member (10, Fig. 5) having a higher light transmissivity with respect to the light emitted by the light source than the light transmissivity of the first light adjusting member and the light transmissivity of the second light adjusting member (¶ [0047] the free light mixing layer 10 is freed of scattering particles and phosphorescent material).
However, Tsai in view of Tabuchi and Wirth fails to disclose   “a wiring substrate having an insulating base and a wiring layer, a light reflecting member disposed on the wiring substrate, the light reflecting member disposed between the insulating base of the wiring substrate and the second face of the light guide member, between a lower face of the first light transmissive member in the through hole and the insulating base of the wiring substrate, and between a lower face of the light source and the insulating base of the wiring substrate.”
Prior art reference Kuramoto ( US 2015/0155456 A1) discloses a light emitting device (Fig. 3B) with a light source (10, Fig. 3A) and a substrate (40, Fig. 3B), the substrate comprising a wiring layer (¶ [0031]), insulating layer (¶ [0041] “insulating film”), and a light reflecting layer (20, Fig. 3B) disposed between a light transmissive member and the substrate (seen in Fig. 3B) and between the light source and the insulating base of the wiring substrate (seen in Fig. 3B).

	However, Prior art reference Tsai, Tabuchi, Wirth, and Kuramoto fail to disclose the limitation “a joining member disposed through the light reflecting member and the insulating base in a region directly under the light source, the joining member connecting an electrode of the light source and the wiring layer, wherein a perimeter of the second light adjusting member is positioned outward of an edge of the through hole”

The remaining Claims are allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875